 
 
IB 
Union Calendar No. 395
111th CONGRESS 2d Session 
H. R. 5562
[Report No. 111–663] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2010 
Ms. Richardson introduced the following bill; which was referred to the Committee on Homeland Security 
 

November 30, 2010
Additional sponsor: Mr. Thompson of Mississippi


November 30, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend the Homeland Security Act of 2002 to prohibit requiring the use of a specified percentage of a grant under the Urban Area Security Initiative and State Homeland Security Grant Program for specific purposes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Grant Management Improvement Act. 
2.Prohibition on requiring use of grants under Urban Area Security Initiative and State Homeland Security Grant Program for specific purposesSection 2008(b)(3) of Homeland Security Act of 2002 (6 U.S.C. 609(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(C)Prohibition on requiring use of grants for specific purposesUnless required by statute, the Administrator may not require the recipient of a grant under section 2003 or 2004 to use a specific percentage of the amount of the grant for any one of the permitted uses described in paragraphs (1) through (10) or (12) through (13) of section 2008(a). . 
3.Study of percentage of grants funds authorized for administration expenses 
(a)In generalThe Administrator of the Federal Emergency Management Agency, in consultation with the National Advisory Council established under section 508(a) of the Homeland Security Act of 2002 (6 U.S.C. 318(a)), shall— 
(1)study the use by grantees of Federal funds provided under the Urban Area Security Initiative and the State Homeland Security Grant Program authorized, respectively, by section 2003 and 2004 of that Act (6 U.S.C. 604, 605), for paying expenses related to administration as authorized under section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)); and 
(2)evaluate and determine whether the percentage authorized under that section is adequate to ensure proper oversight, management, and administration of grant awards. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the findings of the study and evaluation, including recommendations on whether the percentage authorized under section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) should be adjusted to better reflect the costs to grant recipients of managing and administering their grant awards. 
4.Study of feasibility of multi-year grant program guidanceThe Administrator of the Federal Emergency Management Agency shall— 
(1)in consultation with the National Advisory Council established under section 508(a) of the Homeland Security Act of 2002 (6 U.S.C. 318(a)) and the Chief Financial Officer of the Department of Homeland Security, study the feasibility, advantages, and disadvantages of issuing multi-year program guidance for grants under the Urban Area Security Initiative and the State Homeland Security Grant Program authorized, respectively, by section 2003 and 2004 of that Act (6 U.S.C. 604, 605); and 
(2)by not later than 180 days after the date of enactment of this Act, the Administrator provide the results of the study to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
 

November 30, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
